DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “externally threaded outer tube”, as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 recites that the outer tube is externally threaded. With reference to the figures and specification, the top cap (17) appears to be internally and externally threaded (see 17A in fig. 1), but the outer tube (13) appears to be only internally threaded.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites that the outer tube is externally threaded. With reference to the figures, the top cap (17) appears to be internally and externally threaded (see 17A in fig. 1), but the outer tube (13) appears to be only internally threaded.  It is unclear where or for what patentable purpose the external tube is externally threaded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 16 February 2021, with respect to the rejection(s) of claim(s) 1, 12-16, 21, and 23 under 35 U.S.C 102(a)(1) by Marking (‘665) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Farr et al. (‘109), Marking (‘665), and Norgaard (‘877), as detailed above.
The examiner points out that Webster’s Dictionary defines “partition”:  1. the division of something into parts; 2. something that separates esp. an interior structure dividing a larger area; 3. to divide into parts.  Therefore, the multiple steps of Farr et al. are understood to encompass the “partitions”, and the restricted flow space there past is understood to encompass the broadly claimed “space flow-control-arrangements“, as explained below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 15, 16, 21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farr et al. (US 6,648,109).
In Re claims 1 and 23, Farr et al. disclose a position-sensitive shock absorber (fig. 1), comprising: an internal fluid space (22, 22); a piston (24) dividing the internal fluid space (see 22a, 22b); a chain of three or more external fluid spaces (see 16); space flow-control-arrangements (see gap widths 54a and 54b at each steps 56 in fig. 4A; col. 4, lines 30-62); and passage arrangements (26); wherein each of the space flow-control-arrangements is located between adjacent external fluid spaces (see col. 4, lines 59-62); wherein each external fluid space contains a passage arrangement (see 26a, 26b in fig. 4A); wherein the passage arrangements open to the internal fluid space (see 26, 26a, 26b); wherein the piston is movable to at least pass at least one of the passages (see figs. 1 and 4A).

In Re claim 3, Farr et al. disclose a position-sensitive shock absorber (fig. 1), comprising: an inner tube (14); an outer tube (12); an internal fluid space (22, 22); a piston (24) dividing the internal fluid space (see 22a, 22b); a chain of three or more external fluid spaces (see 16); space flow-control-arrangements (see gap widths 54a and 54b at each steps 56 in fig. 4A; col. 4, lines 30-62); and passage arrangements (26); wherein each of the space flow-control-arrangements is located between adjacent external fluid spaces (see col. 4, lines 59-62); wherein each external fluid space contains a passage arrangement (see 26a, 26b in fig. 4A); wherein the passage arrangements open to the internal fluid space (see 26, 26a, 26b); wherein the piston is movable to at least pass at least one of the passages (see figs. 1 and 4A); and wherein the external fluid spaces contain intermediate space partition portions (steps 56; see col. 4, lines 30-62).
In Re claim 4, see holes (26).
In Re claims 5-7, see figs. 1 and 4A.
In Re claim 8, the inner tube is cylindrical.
In Re claim 9, the outer tube is cylindrical.
In Re claims 15 and 16, see piston position in figs. 1 and 4A. 
In Re claim 21, see col. 2, lines 65-67.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US 6,648,109) as applied to claim 2 above, and further in view of Marking (US 2012/0048665).
In Re claim 11, Farr et al. disclose the claimed invention with the exception of failing to teach a floating piston within the shock absorber.
Marking teach providing a similar shock absorber with a floating piston (14) and associated gas chamber (18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shock absorber of Farr et al. to include a floating piston and associated gas chamber, as taught by Marking, to absorb harsh or rapid shocks and to prevent cavitation of the damping oil.

s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US 6,648,109) as applied to claim 2 above, and further in view of Norgaard et al. (US 7,191,877).
In Re claim 12, Farr et al. disclose the claimed invention with the exception of failing to teach a floating piston and gas chamber.
Norgaard et al. teach providing a similar shock absorber with an external oil gas reservoir (28; fig. 1) containing a floating piston and associated gas chamber (see figs. 15, 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shock absorber of Farr et al. to include a floating piston and associated gas chamber external reservoir, as taught by Norgaard et al., to absorb harsh or rapid shocks and to prevent cavitation of the damping oil.

Allowable Subject Matter
Claims 14, 17-20, and 22 are hereby objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657